     Case 2:19-cv-06503-JFW-MAA Document 32 Filed 05/27/20 Page 1 of 2 Page ID #:177

1     Amy L. Bennecoff (275805)
      Kimmel & Silverman, P.C.
2     30 East Butler Pike
      Ambler, PA 19002
3
      Telephone: 215-540-8888
4
      Facsimile: 215-540-8817
      teamkimmel@creditlaw.com
5     Attorney for Plaintiff

6
                            IN THE UNITED STATES DISTRICT COURT
7                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

8     YVETTE GALLARDO,                             §
                                                   §
9
                     Plaintiff,                    §      Civil Action No. 2:19-cv-06503-JFW-MAA
                                                   §
10
                     v.                            §
11                                                 §
      CAPITAL ONE, N.A.,                           §
12                                                 §
                     Defendant.                    §
13                                                 §
                                                   §
14

15                                     STIPULATION TO DISMISS
16
      TO THE CLERK:
17
             Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19    with prejudice and with each party to bear its own costs and fees.

20

21      /s/ Marcos D. Sasso                                  /s/ Amy L. Bennecoff Ginsburg
         Marcos D. Sasso, Esq.                                Amy L. Bennecoff Ginsburg Esq.
22
         Ballard Spahr, LLP                                   Kimmel & Silverman, P.C.
         2029 Century Park East                               30 East Butler Pike
23
         Suite 800                                            Ambler, PA 19002
24       Los Angeles, CA 90067                                Phone: (215) 540-8888
         Phone: 424-204-4400                                  Fax: (215) 540-8817
25       Email: sassom@ballardspahr.com                       Email: aginsburg@creditlaw.com
         Attorney for the Defendant                           Attorney for the Plaintiff
26
         Date: May 27, 2020                                  Date: May 27, 2020
27

28                                                  -1-

                                          STIPULATION FOR DISMISSAL

                                                                                    2:19-cv-06503-JFW-MAA
27
     Case 2:19-cv-06503-JFW-MAA Document 32 Filed 05/27/20 Page 2 of 2 Page ID #:178

1

2                                   CERTIFICATE OF SERVICE
3
            I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
      the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
      system:
6

7        Marcos D. Sasso, Esq.
         Ballard Spahr, LLP
8        2029 Century Park East
         Suite 800
9        Los Angeles, CA 90067
         Phone: 424-204-4400
10       Email: sassom@ballardspahr.com
         Attorney for the Defendant
11

12

13    DATED: May 27, 2020                        /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg Esq.
14                                               Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
15                                               Ambler, PA 19002
                                                 Tel: 215-540-8888
16                                               Fax: 215-540-8817
                                                 Email: teamkimmel@creditlaw.com
17
                                                 Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                                -2-

                                        STIPULATION FOR DISMISSAL

                                                                                  2:19-cv-06503-JFW-MAA
27
